Citation Nr: 0811275	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus with plantar fasciitis and 
osteoarthritis of the midfoot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to September 1954.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
February 2007.  This matter was originally on appeal from a 
June 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in February 2007 decision, the Board 
denied the veteran's claim for entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
bilateral pes planus with plantar fasciitis and 
osteoarthritis of the midfoot.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, dated in October 2007, 
the Court granted a Joint Motion for Partial Remand of the 
parties, the Acting VA Secretary and the veteran, and 
remanded the case to the Board for readjudication consistent 
with the Motion.

The Joint Motion noted that remand was necessary because the 
Board failed to provide an adequate statement of reasons or 
bases for its determination.  The Joint Motion specifically 
noted that the veteran's bilateral foot disability was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 and 
that the Board's decision failed to provide an adequate 
explanation as to why the veteran's symptoms did not meet the 
criteria for a higher rating under Diagnostic Code 5276.  In 
addition, the Joint Motion noted that the Board failed to 
provide an adequate statement of reasons or bases as to 
whether the veteran would be entitled to a higher rating 
under a different diagnostic code or whether a separate 
evaluation may be warranted for bilateral arthritis of the 
midfoot under Diagnostic Code 5003.

Prior to readjudication of the claim, a review of the record 
discloses a need for further evidentiary development in this 
case. 

The veteran was afforded a VA examination on April 29, 2004.  
The examiner diagnosed osteoarthritis of the midfoot 
bilaterally, bilateral plantar and posterior heel spurs, 
plantar fasciitis bilaterally, and mild pes planus deformity.

The RO granted service connection for bilateral pes planus 
with plantar fasciitis and osteoarthritis of the midfoot, 
leaving out the heel spurs.  

The Board is uncertain of whether the heel spurs are actually 
part of the veteran's service-connected disability and 
requests that the examiner address this question.  Also, the 
x-rays taken on April 29, 2004 gave the impression of "No 
evidence of degenerative changes."  Therefore, the Board 
would like the examiner to clarify whether there is x-ray 
evidence of degenerative changes of the midfoot.  In 
addition, the examiner stated, "There is pain on palpation 
to the arch area.  It is very limited and pain and 
manipulation."  Although the Board assumes that "it" is 
motion, the Board finds that the examiner should clarify the 
meaning of "it" and address whether any limitation of 
motion is caused by the bilateral os trigonum noted in the x-
ray report.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the VA examiner who conducted the April 
2004 feet examination.  That examiner 
should address (1) whether the heel spurs 
are actually part of the veteran's 
service-connected disability, (2) whether 
there is x-ray evidence of degenerative 
changes of the midfoot, and (3) whether 
there was any limitation of motion; and 
if so, whether any limitation of motion 
is caused by the bilateral os trigonum 
noted in the April 2004 x-ray report.  

If the April 2004 VA examiner is not 
available to comment on the veteran's 
service-connected bilateral foot 
disability, the veteran should be 
scheduled for a new VA examination with 
an appropriate specialist in order to 
determine the severity and etiology of 
any current foot disorders.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished. 

2.  Compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
should be ensured, including notifying 
the veteran that, to substantiate a 
claim, the veteran must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The veteran 
must also be provided general notice of 
the requirements under the diagnostic 
codes under which the veteran's bilateral 
foot disability is rated (DC 5276) as 
well as examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

3.  After the above development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



